Title: From George Washington to James McHenry, 1 October 1798
From: Washington, George
To: McHenry, James


Private 
My dear Sir,Mount Vernon 1st Octr 1798   
Your confidential letter of the 19th ulto did not reach Alexandria until the 28th. I thank you for the statement, and lengthy details which it contains. The President may have reasons which will justify the inexecution of the law, for augmenting the force of the United States. With my lights, I can discover none: but, if the force is required at all, I can see very serious evils resulting from the non-appointmt of the Battalion Officers, and consequent delay in the Recruiting Service; for reasons mentioned in a former letter, and unnecessary to repeat in this.
That Mr Wolcott (on whom there may be more calls than he has funds conveniently to answer) is disposed to replenish the Magazines at the expence of the Recruiting Service, I do not much wonder; but if he was more experienced in the real difference, not only in point of Service but in point of expence also, between Militia or Raw Rec[rui]ts & discipd Troops, he would feel more for the Officer who was to conduct them and for the resources of the treasury too than he appears to do at present; for I think it is mathematically demonstrable, that ten thousand Militia (to say nothing of the incompetency of them) drawn out for short terms of Service, coming at different times, though required at one time, returning pointedly at the expiration of their term; Consumption

of Provisions; waste of the Military Stores; destruction of Camp equipage of every species; and loss of Arms, will cost the public more then fifteen, I believe I might venture to say 20,000 well tutored, & permanent Troops. When Militia are called upon, you have two sets to pay, & supply at the sametime, one set are raising & marching, to supply the place of the other set, who will be going; and both sets of such uncertain dependence, as to baffle all calculation on their strength.
If the Treasury is unable to accomplish both objects, completely, let the Magazines be less stored, & the recruiting service progress. Soldiers are not made in a day, but the munitions of War may be contracted for in an hour: and I believe the Enemy will think the raising & training an army, a more serious operation than the replenishing of Magazines—which, at all times, ought to be well stored.
Has Mr Wolcott described the length of the Musket & Bayonet? the Caliber of the first, & shape of the latter? I again repeat, that they ought to be such as to place us on equal ground with the enemy we are to cope with. I am speaking of those he has, and is about to contract for. and I am of opinion a number of rifles ought also to be provided. They might be used to great advantage by skilful hands in a country covered with wood.
You request me to express a strong sentiment to Mr Pickering respecting clothing for the Army. What has the Secretary of State to do with the cloathing of the Army?
Your letter of the 25th of August to the Superintendant of Military Stores, has produced no effect, as yet; for no return of them is come to my hands.
As no mode is yet adopted by the President, by which the Battalion Officers are to be appointed, and as I think I stand upon very precarious ground, in my relation to him, I am not over zealous in taking unauthorised steps, when those that I thought were authorised, are not likely to meet with much respect. It will naturally occur to you that to obtain information of proper characters for Officers in the two Carolinas, Georgia, Kentucky & Tennessee, I must have recourse to others. If then the President should resolve upon a mode different from the one you have suggested, I shall be committed, & stand in an awkward predicament. I will however use some preliminary measures to accomplish yr wishes & am sincerely & affectly Yours

Go: Washington



P.S. You have not furnished me with the letter written by you to the President from hence according to my request and your promise; nor with a copy of the Instructn recd from him.

